Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
Claims 1-17 are currently pending and presented for examination on the merits.
Election/Restrictions
Applicant’s election without traverse of compound of formula I (elected Olanzapine) in the reply filed on February 24, 2021 is acknowledged.
The examiner contacted Applicant representative on March 19, 2021 to request a proper election of compound of formula I since the original election was not in compliance with the restriction requirement mailed on December 30, 2020. Applicant’s representative elected compound 111 in the as-filed specification on March 19, 2021.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021 and March 19, 2021.
Claims 1-10 and 13-17 are under examination in the instant office action.
Priority
Acknowledgment is made that the instant application is a divisional (DIV) of US Non-Provisional No. 14/612,853 filed on February 3, 2015 now US 10,954,250, which is continuation (CON) of U.S. Non-Provisional No. 13/714,830 filed December 14, 2012 now US 8,969,337 which claims U.S. Provisional No. 61/576,244 filed on December 15, 2011.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on November 18, 2019 has been received and considered.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein each R4 and R5 is independently selected from hydrogen, C1-C3 alkyl, aryl or substituted aryl” in lines 5-6. 
It seems that applicant is intended to claim the alternative species in a Markush claim, however the preposition “or” should change to “and”.
Claim 1 recites “G12 is selected from absent, NH, CH2, -S-, or –O-“ in lines 7 and 20.
It seems that applicant is intended to claim the alternative species in a Markush claim, however the preposition “or” should change to “and”.

Claim 9 recites 7. The claim of method 6, wherein R6 is selected  from… in lines 3-6.  
Applicant seems to inadvertently include it the language of an additional claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) and (d)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “The method according to claim 1, wherein R1 is selected from Table 1.” in line 1.
1 is selected from Table 2.” in line 1.
	Claim 16 recites “The method according to claim 1, wherein R1 is selected from Table 3” in line 1.
	Claim 17 recites “The method according to claim 1, wherein the compound of Formula I is selected from Table 4” in line 1.
	In claims 14-17 Applicant refers to R1 or compound of formula I from Tables 1-4. It is unclear what are the boundaries of the claim and the specific definition of the substituents encompassing the labile moiety described as R1 or compound of formula I. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) MPEP § 2173.05(s).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3 does not further limit the instantly claimed subject matter of claim 1. Claim 3 recites a prodrug, however, the limitation does not to appear in claim 1.  Thus, claim 3 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexander (WO96/18605; in Applicant’s IDS) and Lund et al. Exp. Opin. Pharmacother. (2000), vol. 1, pp.305-323. 
The instant claims are drawn to a method for sustained delivery of a secondary amine containing parent drug to a patient comprising administering a compound of formula I 
    PNG
    media_image1.png
    87
    120
    media_image1.png
    Greyscale
wherein R1 is –C(O)OC(R4)(R5)-OC(O)(G12)mR6, wherein R4 and R5 is hydrogen, C1-3 alkyl, aryl or substituted aryl; G12 is selected from absent, NH, CH2, S or –O-; m is 0 or 1; R6 is selected from C13-C26-alkyl, substituted C13-C26-alkyl, C13-C26alkenyl, substituted C13-C26alkenyl,  C13-C26-cycloalkyl, substituted C13-C26-cycloalkyl, C13-C26-alkynyl, substituted C13-C26-alkynyl; aryl- C13-C26-alkyl, substituted aryl- C13-C26-alkyl, C1-C10-aryl, substituted C1-C10-aryl; heteroaryl-C13-C26-alkyl; substituted heteroaryl-C13-C26-alkyl; optionally substituted C13-C26-alkylaryl,  optionally substituted C13-C26-alkenylaryl and optionally substituted C13-C26-alkynylaryl ; R2 and R3, together with nitrogen atom which they are attached, form a secondary amine-containing parent drug or a substituted secondary amine containing parent drug. 
	Alexander teaches novel acyloxyisopropyl carbamates as prodrugs of amino drugs [p.7, ln 10-11]. The prodrugs of the general formula (I):
	                   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R2R3N represents a primary or secondary amine pharmaceutical; R2 and R3 are the same or different or may be combined to form a cyclic secondary amine [p. 6, ln 1-7]. R1 is selected from the group consisting of C1-20 alkyl, C2-20 carboxyalkyl, or carboxy C5-20 cycloalkyl and saturated or 2R3N can represent any drug, pharmaceutical or medicament having a primary or secondary amine function [p.10, ln 21-23]. Typical drugs, pharmaceuticals or medicaments which can be used and which have appropriate functionalities include atenolol, alprenolol, acebutolol, amidephrine, dobutamine, epinephrine, fenoterol, metaproterenol, metoprolol, propranolol, sotalol, rimiterol, ritodrine, soterenol, sulfinalol, practalol, prenalterol, , ect [p.11, ln 1-19].  A prodrug is a derivative of a functional drug which, when administered to a warm-blooded animal, "cleaves" in such a manner as to release the drug in its active form at its target site or sites of activity. The enzymatic and/or chemical hydrolytic "cleavage" of the compound occurs in a manner such that the drug is released while the remaining "cleaved" promoiety remains non-toxic and is metabolized in such a manner that non-toxic, metabolic products are produced. Pharmaceutically active compounds which are also known as drugs or pharmaceuticals, which are amines or have an amine function therein can undergo protonation at physiological pH and are not always transported optimally through biological membranes in the body. For compounds which ionize, the rate of transport through biomembranes appears to be proportional to the concentration of undissociated molecules in solution and the lipid solubility. It is often advantageous to perform derivatization of the polar amino groups to aid absorption, since this could make the compounds neutral, or more hydrophobic and hence more lipid soluble.
 [p.1, ln 10-27]. Carbamate ester latentiation requires that it must be hydrolyzed to carbamic acid and the alcohol moiety after penetration through the biological barrier [p.1, 29-31].
	 
Alexander does not explicitly teach the elected species as a method for sustained delivery [claims 1-2 and 6-10], administration step [claim 1], wherein the prodrug further 
Lund et al. taught that the structure of olanzapine is a cyclic secondary amine [p.306, col. 1, figure 1]. Olanzapine belongs to the thienobenzodiazepine class of antipsychotics, [p.306, col. 1, para. 2]. Olanzapine is useful in the treatment of schizopherenia [p.309, col. 1, para. 4]. 
	A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a method for sustained delivery of a secondary amine-containing parent drug  comprising administering the compound of formula I wherein both R2 and R3 is olanzapine and R1 is 
    PNG
    media_image3.png
    86
    115
    media_image3.png
    Greyscale
because Alexander taught compounds of formula I wherein the parent drug can be any drug or may be combined to form a cyclic secondary amine pharmaceutical or medicament having a secondary amine function and R1 can be C1-20 alkyl and Lund et al. taught that olanzapine is thienobenzodiazepine (cyclic secondary amine) a pharmaceutical agent that has secondary amine. Furthermore, Alexander discloses that secondary amines are prodrugs derivative of a functional drug which, when administered to a warm-blooded animal, "cleaves" in such a manner as to release the drug in its active form at its target site or sites of activity. Therefore, the skilled artisan in the chemical arts would have been motivated to develop a method for sustained delivery of the instantly claimed species because Alexander taught a method of preparing secondary amine and can include cyclic secondary amines such as olanzapine. Further, Alexander prodrugs derivative of a functional drug which, when administered to a warm-blooded animal, "cleaves" in such a manner as to release the drug in its active form at its target site or sites of activity. The skilled artisan in the pharmaceutical arts would have understood that developing derivative of a functional drug can be used to improve the pharmacokinetic profile of the parent drugs such sustained release, delay protonation at physiological pH, increase the blood circulation time of the parent drug, absorption, distribution, metabolization and excretion including sustained released as claimed.  Furthermore, the teachings of Alexander discloses a genus of parent drugs such as atenolol, albuterol, alprenolol, acebutolol, etc. which have  secondary amine function, thus, the skilled artisan would have found motivation and instruction to develop prodrugs of secondary amines from the teachings of Alexander. In addition, the teachings of Alexander discloses that it is advantageous to perform derivatization of the polar amino groups to aid absorption, since this could make the compounds neutral or more hydrophobic and hence more lipid soluble. Therefore, the skilled artisan would have had motivation and instruction to prepare and use the genus of secondary prodrugs amines encompassed by formula I for sustained delivery because Alexander et al. taught compounds of formula I wherein the parent drug can be any drug, pharmaceutical or medicament having a primary or secondary amine function and R1 can be C1-20 alkyl, which describes a derivatization of polar amino groups aid in absorption. 
In regards to the limitation wherein active step of administering the secondary amine as recited in claim 1. Alexander taught that the compounds disclosed are considered prodrugs of parent drugs and pharmaceutical formulation can be formulate for oral or parenteral administration. Thus, the skilled artisan would have understood that the compounds of Alexander are intended for being administer to a subject for the treatment of a condition or disease. 
In regards to the limitation wherein the prodrug further comprises a biocompatible delivery for delivering the prodrug wherein the system is capable of minimizing accelerated hydrolytic cleavage of the prodrug by minimizing exposure of the prodrug to water, and wherein the parent drug is present in the blood stream of the patient for a period selected from at least 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Rejection of claims 1-10 and 13-17 is proper.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627